                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA


                                 CRIMINAL MINUTES -GENERAL
Case No. ~~; I ~— ~~J — ~ ~~(~ — ~u~~ — ~                             Date
Title         United States v. ~~~ ~ ~           ,/~ ~~ ~ ~ _      ~~~~~.~
                                                                         6
                                                 V"1



Present: The Honorable Gail J. Standish
                Earlene Carson                                          n/a
                 Deputy Clerk                                Court Reporter /Recorder
        Attorneys Present for Government:                  Attorneys Present for Defendant:
                       n/a                                                n/a
Proceedings:          (IN CHAMBERS)ORDER OF DETENTION —SUPERVISED
                      RELEASE ALLEGATION

       The Court conducted a detention hearing pursuant to Federal Rule of Criminal Procedure
32.1(a)(6) and 18 U.S.C. § 3143(a)follo ing Defendant's arrest for alleged violations) of the
terms of Defendant's ❑probation / supervised release.
        The Court f ds that
       A.           Defendant has not carried his/her burden of establishing by clear and
convincing evid nce that Defendant will appear for further proceedings as required if released
[18 U.S.C. § 3142(b-c)]. This finding is based on:
               ❑     Lack of bail resources
                     Refusal to interview with Pretrial Services
               ❑     No stable residence or employment
               ❑     Previous failure to appear or violations of probation, parole, or release
                     Ties to foreign countries
               ❑     Allegations in petition




                    an          ~ ~~ ~ off' i ~ ~ ~,~- ~ ~e~~

MRW-2(5/IS)                         CRIMINAL M11INUTES-GENERAL                                Page t oft
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA


                              CRIMINAL MINUTES -GENERAL
 Case Na          ~ ~ ~ ~ J ~J ~ 3J ~ ~ .~1.(~ ~                      Date   ~~~~ ~ ~ 7
                                               i
 Title        United States v. D~~,~,~
                                        Q~             G -,~~✓~~
      B.            Defendant has not carried his/her burden of establishing by clear and
convincing vid nce that Defendant will not endanger the safety of any other person or the
community if released [18 U.S.C. § 3142(b-c)]. This finding is based on:
               ~~ Nature of previous criminal convictions
               ❑     Allegations in petition
               ❑     Substance abuse
                     Already in custody on state or federal offense




                                               * **
      IT IS THEREFORE ORDERED that the defendant be detained pending further
proceedings.




MRW-2(5/IS)                        CRIMINAL MINUTES -GENERAL                          Pace 7 of 7
